id office uilc cca_2012042310245826 -------------- number release date from ----------------- sent monday date am to --------------------- cc subject appeals authority re appeals authority to enter a closing_agreement covering an item in a year other than under appeal a future year even though that future year is currently under examination hi ---------spr sec_601_106 addresses the limitations on the jurisdiction and function of appeals and g covers appeals jurisdiction with respect to closing agreements but the spr doesn’t get into specifics for specifics i'd look at the appeals irms several have procedures for coordinating with exam which would allow exam to raise specific concerns ie a future year item really isn't related to an item in the year before appeals eg it’s not a recurring item or the proper treatment of the item in the future year depends on facts and circumstances that will arise in that future year here are some references - a closing_agreement may be entered for a period ending after the date of the agreement with respect to one or more separate items or transactions ie it can’t be for the entire liability for the future year see sec_301_7121-1 agreement may relate to one or more separate items affecting the tax_liability the authority delegated to appeals for these years is more narrowly set out as covering related specific items affecting other taxable periods see irm delegation_order formerly do-97 rev at this delegation reflected in the appeals closing_agreement handbook at irm which sets out two general limitations on appeals authority and the delegation is reflected in an example that allows for consideration of future years when an issue is disposed of on an intermediate basis and the issue is recurring providing later tax treatment will not depend on factual circumstances of later years see irm m guidelines for closing agreements are in revproc_68_16 and the preceding parenthetical is reflected therein at matters not properly determinable which provides determinations should not attempt to fix tax treatment for future years where correct treatment will depend primarily on circumstances that will arise subsequent to the agreement such as the application of capital_gains treatment to future sales of real_estate or the treatment of farm_losses for future years if you want to discuss whether a particular item can be covered in a future year's closing_agreement let me know and i'll put you in touch with someone in -------- the need for coordination on future years is mentioned in revproc_68_16 at related cases and years which cautions that the direct or indirect impact of the determination of a specific matter upon other years or related cases particularly those within the jurisdiction of another office should be given careful consideration and that coordination may be necessary consistent with the appeals closing_agreement provides for coordination where a determination on a specific matter may have a direct or indirect impact on other years or related cases that are under another office’s jurisdiction irm at another appeals irm details coordination procedures for related cases ie those involving a common or similar issue such as different years of the same taxpayer received at different times irm at see irm regarding future years that are under exam but for which an rar has not been issued
